 

EMPLOYMENT AGREEMENT

 

            This Employment Agreement (this “Agreement”) is entered into as of
January 18, 2018, (the “Effective Date”) by and between Intelligent Product
Solutions, Inc., a New York corporation (the “Company”) and  ___________, an
individual (“Employee”). Each of the Company and Employee may be referred to
herein individually as a “Party,” and collectively as the “Parties.”

            WHEREAS, the Company and Employee are parties to that certain Stock
Purchase Agreement, dated January 18, 2018, by and among Forward Industries,
Inc. (“Forward”), the Company, the holders of all the common stock of the
Company and Mitchell Maiman (the “Acquisition Agreement”);

WHEREAS, pursuant to the Acquisition Agreement, Forward purchased all of the
issued and outstanding shares of common stock of the Company;

WHEREAS, the Company desires to employ Employee and to ensure the continued
availability to the Company of Employee’s services post-acquisition, and the
Employee is willing to accept such employment and render such services on the
terms and conditions set forth herein; and

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Employee during
the term of this Agreement and for a reasonable time following the termination
of this Agreement.

            NOW, THEREFORE, in consideration of the mutual agreements and
covenants, promises, and obligations contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.                  Duties and Extent of Services

1.1       Efforts.  During the term of employment, Employee shall devote his or
her full-time business efforts to the performance of Employee’s duties and the
furtherance of the Company’s interests as well as the interests of the Company’s
parent-company, Forward Industries, Inc. and its subsidiaries (collectively, the
“Parent”).

1.2       Duties.  Employee shall serve as __________, with all duties,
responsibilities and authority as are commensurate and consistent with such
position, and as may be, from time to time, assigned to Employee by ____________
of the Company.

1.3       Place of Performance.  The principal place of Employee’s employment
shall be the Company’s office currently located at Hauppauge, New York; provided
that, Employee may be required to travel on Company business while employed by
the Company.

2.                  Compensation

 

--------------------------------------------------------------------------------

 

 

2.1       Base Salary.  The Company shall pay Employee an annual rate of base
salary of $256,000 (“Base Salary”) in accordance with the Company’s customary
payroll practices and all applicable wage payment laws.

2.2       Additional Benefits.

            2.2.1    Employee Benefits.  While employed by the Company, Employee
shall be entitled to all applicable Company benefits, which may be changed by
the Company at any time in the Company’s sole and absolute discretion and
without notice of any kind to Employee. Current benefits are summarized in
Exhibit “A” attached hereto.

2.2.2    Business Expenses.  Employee shall be entitled to reimbursement for
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by Employee in connection with the performance of Employee’s
duties, in accordance with the Company’s expense reimbursement policies.
Employee shall receive an allowance of nine hundred dollars ($900.00) per month
for automobile and cell phone expenses.

3.                  Disclosure of Confidential Information

            3.1       Confidential Information.  

                        3.1.1    For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to:  business processes, products, patents,
sources of supply, customer dealings, data, source code, business plans,
practices, methods, policies, publications, research, operations, strategies,
techniques, agreements, transactions, potential transactions, negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, work-in-process, databases, records,
systems, supplier information, vendor information, financial information,
results, legal information, marketing and advertising information, pricing
information, design information, personnel information, developments, reports,
internal controls, graphics, drawings, market studies, sales information,
revenue, costs, notes, communications, algorithms, product plans, designs,
models, ideas, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, distributor lists, and
buyer lists of the Company or its subsidiaries, affiliates or any existing or
prospective customer, supplier, investor or other associated third party, or of
any other Person that has entrusted information to the Company in confidence.
 Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.  For purposes of
this Agreement, “Person” means an individual, corporation, partnership, joint
venture, limited liability company, governmental authority, unincorporated
organization, trust, association, or other entity.

3.1.2    Employee recognizes, acknowledges and agrees that Employee has had and
will continue to have access to secret and Confidential Information regarding
the Company.  Employee acknowledges and agrees that such information is of great
value to the Company, has been and at all times and shall remain the sole and
exclusive property of the Company, and will be acquired by Employee in the
strictest of confidence.  In consideration of the obligations undertaken by the
Company herein, Employee will not, at any time during or after Employee’s
employment hereunder, reveal, divulge or make known to any Person, any
Confidential Information acquired by Employee during the course of his
employment.  Employee agrees to use Employee’s best efforts to maintain the
confidentiality of the Confidential Information during the course of, and at all
times after, Employee’s employment with the Company, including adopting and
implementing all procedures prescribed by the Company to prevent unauthorized
use of Confidential Information or disclosure of Confidential Information to any
unauthorized Person. Employee shall take all necessary administrative,
technical, and physical actions necessary to secure and protect the
confidentiality, integrity, and security of the Confidential Information, as
well as any third-party financial information and Personally Identifiable
Information received, accessed, or used by Employee in the performance of
Employee’s duties.  “Personally Identifiable Information” means information
that, whether maintained or transmitted individually or in the aggregate with
other information, and whether or not Confidential Information, allows a natural
person to be identified, including, but not limited to, the name, birthday,
address, telephone number, social security number or other unique identifiers of
any natural person.  Employee agrees that Employee will not download, upload, or
otherwise transfer copies of Confidential Information to any external storage
media or cloud storage (except as authorized by the Company when necessary in
the performance of Employee’s duties for the Company and for the Company’s sole
benefit).

2

 

--------------------------------------------------------------------------------

 

 


3.1.3    NOTWITHSTANDING THE FOREGOING, EMPLOYEE SHALL HAVE NO CONFIDENTIALITY
OBLIGATIONS WITH RESPECT TO ANY CONFIDENTIAL INFORMATION THAT: (I) IS OR BECOMES
PUBLICLY KNOWN THROUGH PUBLICATION, INSPECTION OF A PRODUCT, OR OTHERWISE, AND
THROUGH NO NEGLIGENCE OR OTHER WRONGFUL ACT OF EMPLOYEE; (II) IS OBTAINED OR
RECEIVED BY EMPLOYEE FROM A THIRD PARTY WITHOUT SIMILAR RESTRICTION AND WITHOUT
BREACH OF ANY AGREEMENT; OR (III) IS REQUIRED TO BE DISCLOSED UNDER APPLICABLE
LAW OR JUDICIAL PROCESS.


 

3.2       Whistleblower Provision.  Nothing contained in this Agreement shall be
construed to prevent Employee from reporting any act or failure to act to the
Securities and Exchange Commission or other governmental body or prevent
Employee from obtaining a fee as a “whistleblower” under Rule 21F-17(a) under
the Securities Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

3.3       Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“DTSA”).  Notwithstanding any
other provision of this Agreement, Employee will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed under seal in a lawsuit
or other proceeding.  If Employee files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Employee may disclose the Company’s
trade secrets to Employee’s attorney and use the trade secret information in the
court proceeding if Employee files any document containing trade secrets under
seal and does not disclose trade secrets, except pursuant to court order.

3

 

--------------------------------------------------------------------------------

 

 


FOR PURPOSES OF SECTIONS 3, 4, 5 AND 6, “COMPANY” SHALL INCLUDE THE PARENT AND
THE PARENT’S SUBSIDIARIES AND/OR AFFILIATES.

 

4.         Restrictive Covenants

4.1       Non-Competition. In connection with the sale of all of Employee’s
stock in IPS, including the transfer of goodwill, which the Parent considers to
be a valuable asset, and in exchange for good and valuable consideration offered
to the Employee including the payments and benefits under this Agreement, the
Employee agrees, during the term of this Agreement and for twenty-four (24)
consecutive months thereafter beginning on the Termination Date (the
“Non-Compete Term”), to run consecutively, beginning on the last day of the
term, to be bound by the non-compete provisions contained herein in order to
protect the goodwill of the Company acquired by the Parent under the Acquisition
Agreement and the legitimate business interests of the Company described under
Section 4.5 herein. Employee agrees and covenants not to (on Employee’s own
behalf or that of any Person other than the Company) engage in Prohibited
Activity during the Non-Compete Term.

            For purposes of this Section 4.1, “Prohibited Activity” is an
activity in which Employee contributes his knowledge or efforts, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, member, advisor, consultant, contractor, agent, partner, director,
stockholder, officer, volunteer, intern, or any other similar capacity to an
entity whose business consists, exclusively or primarily, of the provision of
services related to the design and/or engineering of products for consumer,
industrial or commercial use. Prohibited Activity also includes any activity
that requires or may require the knowledge or disclosure of the Company’s or its
affiliates trade secrets, proprietary information or Confidential Information.

4.2       Non-Solicitation of Employees. Employee agrees and covenants not to
(on Employee’s own behalf or that of any other Person other than the Company),
directly or indirectly, solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Non-Compete Term.

            4.3       Non-Solicitation of Customers. 

                        4.3.1    Employee understands and acknowledges that
because of Employee’s experience with, and relationship to, the Company,
Employee will have access to information pertaining to the Company’s customers
including, but not limited to, names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information, and other information identifying such customers and the products
or services offered to same.

                        4.3.2    Employee agrees and covenants, during the
Non-Compete Term, not to directly or indirectly (on Employee’s own behalf or
that of any other Person other than the Company) solicit, contact (including but
not limited to e-mail, regular mail, express mail,, telephone, fax, and instant
message), attempt to contact, or meet with any of the Company’s current, former
or prospective customers or referral sources for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company. Employee understands and acknowledges that a breach of this Section
4.3.2 will cause significant and irreparable harm to the Company.

4

 

--------------------------------------------------------------------------------

 

 

            4.4       Non-Disparagement.  Employee agrees and covenants that
Employee will not, directly or indirectly, at any time during or after
Employee’s employment with the Company, make, publish or communicate to any
Person or in any public forum any defamatory or disparaging remarks, comments,
or statements concerning the Company or its businesses, or any of its
subsidiaries, affiliates, employees, officers, directors, investors, managers,
members, beneficial owners and other associated third parties.

4.5       Reasonableness of Restrictive Covenants.  

4.5.1    Employee agrees that the promises made in this Section 4 are reasonable
and necessary for the protection of the Company’s legitimate business interests
including, but not limited to: (i) the Confidential Information; client,
customer, and vendor goodwill associated with the specific marketing and trade
area in which the Company conducts its business; (ii) the Company’s substantial
relationships with prospective and existing clients, customers, vendors,
referral sources, and suppliers; and (iii) a productive, competent and
undisrupted workforce.  Employee agrees that the restrictive covenants in this
Section 4 will not prevent Employee from earning a livelihood in Employee’s
chosen business, they do not impose an undue hardship on Employee, and that they
will not injure the public.  If any restriction is found by a court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time, over too broad a range of activities, or in too large a geographic area,
that restriction shall be interpreted to extend only over the maximum period of
time, range of activities, or geographic area as to which it may be enforceable.

4.5.2    This Section 4 does not, in any way, restrict or impede Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation, or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by such law,
regulation, or order.  Employee shall promptly provide written notice of any
such court or agency order to the Employee’s immediate superior at the Company.

5.         Proprietary Rights

5.1       Work Product.  

5.1.1    Employee acknowledges and agrees that all right, title, and interest in
and to all writings, works of authorship, technology, inventions, discoveries,
processes, techniques, methods, ideas, concepts, research, proposals, materials,
and all other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived, or reduced to practice by
Employee individually or jointly with others during the period of his employment
by the Company and that relate in any way to the business or contemplated
business, products, activities, research, or development of the Company or
result from any work performed by Employee for the Company (in each case,
regardless of when or where prepared or whose equipment or other resources is
used in preparing same), all rights and claims related to the foregoing, and all
printed, physical and electronic copies, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to United
States and foreign: (i) patents, patent disclosures and inventions (whether
patentable or not); (ii) trademarks, service marks, trade dress, trade names,
logos, corporate names, and domain names, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing;
(iii) copyrights and copyrightable works (including computer programs), mask
works, and rights in data and databases; (iv) trade secrets, know-how, and other
Confidential Information; and (v) all other intellectual property rights, in
each case whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.

5

 

--------------------------------------------------------------------------------

 

 

5.1.2    For purposes of this Agreement, Work Product includes, but is not
limited to, Company information, including plans, publications, research,
strategies, techniques, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, market studies, formulae, notes, communications, algorithms, product
plans, product designs, styles, models, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, marketing and advertising information and sales
information.

5.2       Work Made for Hire; Assignment.  Employee acknowledges that, to the
extent permitted by law, all Work Product consisting of copyrightable subject
matter created by Employee during his employment with the Company is a “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Company.  To the extent that the foregoing does not apply, Employee
hereby irrevocably assigns to the Company, for no additional consideration,
Employee’s entire right, title, and interest in and to all Work Product and
Intellectual Property Rights therein, including the right to sue, counterclaim,
and recover for all past, present, and future infringement, misappropriation, or
dilution thereof, and all rights corresponding thereto throughout the world.
 Nothing contained in this Agreement shall be construed to reduce or limit the
Company’s rights, title, or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that the Company would have
had in the absence of this Agreement.

5.3       Further Assurances; Power of Attorney.  During and after Employee’s
employment, Employee agrees to reasonably cooperate with the Company to: (i)
apply for, obtain, perfect, and transfer to the Company the Work Product as well
as any and all Intellectual Property Rights in the Work Product in any
jurisdiction in the world; and (ii) maintain, protect and enforce the same,
including, without limitation, giving testimony and executing and delivering to
the Company any and all applications, oaths, declarations, affidavits, waivers,
assignments, and other documents and instruments as shall be requested by the
Company.  Employee hereby irrevocably grants the Company a power of attorney to
execute and deliver any such documents on Employee’s behalf and in Employee’s
name and to do all other lawfully permitted acts to transfer the Work Product to
the Company and further the transfer, prosecution, issuance, and maintenance of
all Intellectual Property Rights therein, to the full extent permitted by law,
in the event Employee does not promptly cooperate with the Company’s request
(without limiting the rights the Company shall have in such circumstances by
operation of law).  This power of attorney is coupled with an interest and shall
not be affected by Employee’s subsequent incapacity.

6

 

--------------------------------------------------------------------------------

 

 

5.4       No License.  Employee understands that this Agreement does not, and
shall not be construed to, grant Employee any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.

6.         Security

6.1       Security and Access.  Employee agrees and covenants: (i) to comply
with all Company security policies and procedures as in force from time to time
including, without limitation, those regarding computer equipment, monitoring,
internet, social media and instant messaging systems, computer systems, e-mail
systems, computer networks, document storage systems, software, data security,
encryption, firewalls, passwords and any and all other Company IT resources and
communication technologies (“Facilities and Information Technology Resources”);
(ii) not to access or use any Facilities and Information Technology Resources
except as authorized by the Company; and (iii) not to access or use any
Facilities and Information Technology Resources in any manner after the
termination of Employee’s employment with the Company.  Employee agrees to
notify the Company promptly in the event Employee learns of any violation of the
foregoing by others, or of any other misappropriation or unauthorized access,
use, reproduction, or reverse engineering of, or tampering with any Facilities
and Information Technology Resources or other Company property or materials by
others.

6.2       Exit Obligations.  Upon either the voluntary or involuntary
termination of Employee’s employment or the request of the Company’s during
Employee’s employment, Employee shall: (i) provide or return to the Company any
and all Company property and data and all Company documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of Employee, whether they were provided to
Employee by the Company or any of its subsidiaries or affiliates or created by
Employee in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in Employee’s possession or control, including those stored
on any non-Company devices, networks, storage locations, or media in Employee’s
possession or control.

7.         Term and Termination of Employment

7.1       Term. The Company and the Employee acknowledge and agree that the
Employee’s employment is for a term of three (3) years beginning on the
Effective Date. If Employee’s employment terminates for any reason, the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided for in this Section 7, or as may otherwise be established
under the Company’s then existing employee benefit plans or policies at the time
of such termination.

7

 

--------------------------------------------------------------------------------

 

 

            7.2       Termination Without Cause or Upon Death or Disability. 

7.2.1    Employee’s employment with the Company may be terminated:

7.2.1.1   By Employee at any time and for any reason or no reason at all upon at
least thirty (30) days’ advance written notice to the Company; 

7.2.1.2   By the Company at any time and for any reason or no reason at all upon
written notice to Employee; or

7.2.1.3  By the Company, upon the death or Disability (as hereinafter defined)
of Employee, or pursuant to a Change of Control (as hereinafter defined).

7.3       Termination For Cause.  The Company may terminate Employee’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” shall mean:

            7.3.1    Employee’s dishonesty, illegal conduct, or gross
misconduct, which is, in each case, injurious to the Company or its affiliates
or subsidiaries;

            7.3.2    Employee’s embezzlement, misappropriation, or fraud,
whether or not related to Employee’s employment with the Company;

            7.3.3    Employee’s conviction or plea of guilty or nolo contendere
to a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude (or state law equivalent);

            7.3.4    Employee’s death or Disability (subject to Section 7.5
herein);

            7.3.5    Employee’s failure to perform his duties;

            7.3.6    Employee’s willful unauthorized disclosure of Confidential
Information;

            7.3.7    Employee’s material breach of any obligation under this
Agreement or any other written agreement between Employee and the Company; or

            7.3.8    any material failure by Employee to comply with the
Company’s written policies or rules, as they may be in effect from time to time.

In the event of a breach of Subsections 7.3.1 through 7.3.3 above, the Company
may terminate Employee without notice and with immediate effect.  Subject to the
immediately preceding sentence, the Company shall not terminate Employee’s
employment for Cause unless and until the Company delivers to Employee written
notice setting forth that Employee has engaged in the conduct described in any
of Subsections 7.3.5 through 7.3.8 above.  Employee shall have ten (10) business
days from the delivery of such written notice by the Company within which to
cure any acts constituting Cause; provided however, that if the Company
reasonably expects irreparable injury from a delay of ten (10) business days,
the Company may give Employee notice of such shorter period within which to cure
as is reasonable under the circumstances, and which may include the termination
of Employee’s employment without notice and with immediate effect.

8

 

--------------------------------------------------------------------------------

 

 

7.4       Compensation Upon Termination Without Cause. Upon Employee’s
termination pursuant to the provisions of Sections 7.2.1.2 and 7.2.1.3 hereof,
Employee shall be entitled to receive:

            7.4.1    any accrued but unpaid Base Salary , which shall be paid on
the pay date immediately following the Termination Date (as hereinafter defined)
in accordance with the Company’s customary payroll procedures;

            7.4.2    reimbursement for unreimbursed business expenses properly
incurred by Employee, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy; and

            7.4.3    such employee benefits, if any, to which Employee may be
entitled under the Company’s employee benefit plans as of the Termination Date;
provided that, in no event shall Employee be entitled to any payments in the
nature of severance or termination payments except as specifically provided
herein.

            7.4.4    In the event the Employee is terminated by the Company
pursuant to Section 7.2.1.2, in addition to the compensation to be received by
Employee pursuant to Sections 7.4.1 through 7.4.3, Employee shall be entitled to
receive a one-time lump sum payment equal to one (1) year of Base Salary and one
(1) additional year of benefits beginning on the Termination Date and expiring
on the first (1st) anniversary of the Termination Date.

7.5       Disability.  For purposes of this Agreement, “Disability” shall mean
Employee’s inability, due to physical or mental incapacity, to perform the
essential functions of his job, with or without reasonable accommodation, for
one hundred and twenty (120) days out of any three hundred sixty-five (365) day
period or sixty (60) consecutive days.  Any question as to the existence of
Employee’s Disability as to which Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Employee and the Company. If Employee and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to the Company and
Employee shall be final and conclusive for all purposes of this Agreement.  Upon
termination for Disability, the Employee shall be entitled to such payments and
reimbursements as are described in Section 7.4.

7.6       Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following after the Effective
Date:

            7.6.1    one Person (or more than one Person acting as a group)
acquires ownership of more than fifty percent (50%) of the total issued and
outstanding shares of the Company; or

9

 

--------------------------------------------------------------------------------

 

 

            7.6.2    the sale of all or substantially all of the Company’s
assets.

            Notwithstanding the foregoing, Employee shall not be entitled to any
salary or benefits whatsoever in accordance with Section 7.6 hereof in the event
Employee enters into an employment agreement (whether written or oral) with any
Person acquiring control of the Company within fourteen (14) days of any such
Change of Control.  

                        7.6.3    Under no circumstances will a termination of
this Agreement limit of impair Employee’s rights to receive the payments due
under Section 2.02(b)(i)(A)(B) and (C) of the Acquisition Agreement.

7.7       Termination Date.  Employee’s “Termination Date” shall be:

                  7.7.1    If Employee’s employment hereunder terminates on
account of Employee’s death, the date of Employee’s death;

                  7.7.2    If Employee’s employment hereunder is terminated on
account of Employee’s Disability, the date that it is determined that Employee
has a Disability;

                        7.7.3    If Employee’s employment hereunder is
terminated on account of a Change of Control, the date that it is fourteen (14)
days after any such Change of Control;

7.7.4    If Employee terminates his employment, the date specified in the
Employee’s notice of termination, which shall be no less than thirty (30) days
following the date on which the notice of termination is delivered; provided
that, the Company may waive all or any part of the thirty (30) day notice period
for no consideration by giving written notice to Employee and for all purposes
of this Agreement, Employee’s Termination Date shall be the date determined by
the Company;

                  7.7.5    If the Company terminates Employee’s employment for
Cause, the date the notice of termination is delivered to Employee; and

                  7.7.6    If the Company terminates the Employees employment
without Cause, the date specified in the Company’s notice of termination.

8.         Section 409A

8.1       General Compliance.  This Agreement is intended to comply with Section
409A of the Internal Revenue Code (“Section 409A”) or an exemption thereunder
and shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption.  Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section
409A, and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Employee
on account of non-compliance with Section 409A.

10

 

--------------------------------------------------------------------------------

 

 

8.2       Specified Employees.  Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Employee in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Employee is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six (6)-month anniversary of the Termination Date (the “Specified
Employee Payment Date”).  The aggregate of any payments that would otherwise
have been paid before the Specified Employee Payment Date shall be paid to
Employee in a lump sum on the Specified Employee Payment Date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.

8.3       Reimbursements.  To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to Employee on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) any
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.

9.         Miscellaneous

9.1       Governing Law; Jurisdiction and Venue.  This Agreement shall be
governed by the laws of New York, without regard to conflict of law principles. 
Any action or proceeding by either of the Parties to enforce this Agreement
shall be brought only in a state or federal court located in the State of New
York, County of New York.  The Parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum with respect to the maintenance of any such action or proceeding in such
venue.

9.2       Indemnification.  Employee shall indemnify and hold harmless the
Company from and against any and all loss, liability, cost or expense based
upon, arising out of or otherwise in respect of any material breach or violation
of Sections 3, 4 or 5 of this Agreement by Employee.

9.3       Entire Agreement.  Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Employee and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.  The Parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

11

 

--------------------------------------------------------------------------------

 

 

9.4       Modification and Waiver.  No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Employee and the Company.  No waiver by either Party of a
breach of any condition or provision of this Agreement to be performed by the
other Party shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either Party in exercising any right, power, or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power, or privilege.

9.5       Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

9.6       Insider Trading Policy.  The Employee acknowledges that the Parent is
publicly-held and, as a result, has implemented inside information policies
designed to preclude its employees and those of its subsidiaries and affiliates
from violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Employee shall promptly execute any
agreements generally distributed by the Parent or Company to its employees
requiring such employees, including the Employee, to abide by its inside
information policies.

9.7       Representations of Employee.  Employee represents that Employee is
able to accept his employment with the Company and carry out the work that it
would involve without: (i) interfering with or hindering Employee’s ability to
undertake the obligations and expectations of employment with the Company; or
(ii) breaching any legal restrictions on his activities, such as
non-competition, non-solicitation, or other work-related restrictions imposed by
a current or former employer or any other Person.  Employee also represents that
Employee will inform the Company about any such restrictions and provide the
Company with as much information about them as possible, including any
agreements between Employee and such Person describing such restrictions on his
activities.  Employee further confirms that Employee will not remove or take any
documents or proprietary data or materials of any kind, electronic or otherwise,
from any Person and provide them to the Company without written authorization
from such Person, nor will Employee use or disclose any such confidential
information during the course and scope of his employment with the Company.

9.8       Withholding.  The Company shall have the right to withhold from any
amount payable hereunder any federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

9.9       Intentionally Deleted.

9.10     Notification to Subsequent Employer.  Employee authorizes the Company
to provide a copy of the restrictive covenants sections of this Agreement to any
subsequent, anticipated or possible future employer.

12

 

--------------------------------------------------------------------------------

 

 

9.11     Successors and Assigns.  This Agreement is personal to Employee and
shall not be assigned by Employee.  Any purported assignment by Employee shall
be null and void from the initial date of the purported assignment.  The Company
may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business or assets of the Company.  This Agreement
shall inure to the benefit of the Company and permitted successors and assigns.

9.12     Notice.  All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:

To the Company:        Intelligent Product Solutions, Inc.

                                    700 Veterans Memorial Highway

                                    Hauppauge, New York 11788

                                    Attn: Michael Matte

                                    Email: mmatte@forwardindustries.com

 

With a copy to:           Nason, Yeager, Gerson White & Lioce, P.A.

                                    Attn: Brian Bernstein

                                    3001 PGA Blvd., Suite 305

                                    Palm Beach Gardens, Florida 33410

                                    Email: bbernstein@nasonyeager.com

 

To the Executive:       

                                   

 

9.13     Survival.  On the Termination Date, the respective rights and
obligations of the Parties hereto shall survive such termination to the extent
expressly set forth herein or, if not expressly set forth herein, for a period
of time necessary to carry out the intentions of the Parties hereto.

9.14     Remedies.  Employee acknowledges and agrees that it would be difficult
to measure the damages to the Company from any breach or threatened breach by
Employee of Sections 3, 4, 5, and 6 of this Agreement; that injury to the
Company from any such breach would be irreparable; and that money damages would
therefore be an inadequate remedy for any such breach.  Employee agrees that if
Employee breaches or threatens to breach any of his obligations under this
Agreement, then the Company, in addition to any other remedies available to it
under law, shall be entitled to specific performance and other equitable relief,
including temporary and permanent injunctive relief, to enforce Sections 3, 4,
5, and 6 of this Agreement.

9.15     Prevailing Party.  In the event any dispute arises out of or relating
to this Agreement, whether in law or equity, the prevailing Party shall be
entitled to recover, in addition to the relief awarded, its reasonable
attorneys' fees, paralegals' fees and costs, including, without limitation, fees
and costs for any appeal, efforts for the collection of amounts owed or fees
related thereto and hereto, and fees incurred in connection with any fee
dispute.

13

 

--------------------------------------------------------------------------------

 

 

9.16     Headings.  The headings used in this Agreement are solely for
convenience of reference and shall not affect its interpretation.

9.17     ACKNOWLEDGEMENT OF FULL UNDERSTANDING.  EMPLOYEE ACKNOWLEDGES AND
AGREES THAT EMPLOYEE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE
SIGNING THIS AGREEMENT, AND THAT ANY RULE OF CONSTRUCTION TO THE EFFECT THAT
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT APPLY IN THE
INTERPRETATION OF THIS AGREEMENT.

9.18     WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, INCLUDING ANY EXHIBITS,
SCHEDULES, AND ATTACHMENTS ATTACHED HERETO, IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY EXHIBITS, SCHEDULES,
AND ATTACHMENTS ATTACHED HERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.19     Gender Neutral.  Where appropriate herein, the references to the
masculine gender shall include the feminine and neuter, and vice versa, and the
singular shall include the plural and the plural the singular, in each case as
the context may require.

9.20     Counterparts.  This Agreement may be executed in separate counterparts,
and by facsimile signature or e-mail of a PDF signature, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

[Signature Page Follows]

 

 

 

14

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the Effective Date.

 

 

INTELLIGENT PRODUCT SOLUTIONS, INC.:

EMPLOYEE:

 

 

 

 

By:                                         

By:                                         

Name:

Name:

Title:

                                                   

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 